Citation Nr: 0628892	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  01-01 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than June 10, 1999 
for the grant of a separate 10 percent evaluation for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran served on active duty from September 1976 to 
April 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Prior to June 10, 1999, the veteran was assigned a 30 
percent disability rating for status post right temporal bone 
fracture with loss of vestibular function, which was rated as 
analogous to severe chronic labyrinthitis including tinnitus, 
dizziness, and occasional staggering.

2.  Effective June 10, 1999, the rating criteria changed for 
labyrinthitis, and tinnitus was no longer included as part of 
the evaluation criteria.

3.  The veteran has suffered from tinnitus since leaving 
service.

4.  Prior to June 10, 1999, the veteran's complaints of 
tinnitus were compensated by the 30 percent rating in effect 
for labyrinthitis.


CONCLUSION OF LAW

There is no basis for entitlement to an effective date 
earlier than June 10, 1999 for the grant of a separate 10 
percent evaluation for tinnitus.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.114, 4.14, 4.87a, Diagnostic Codes (DC) 
6204, 6260 (1998), 4.87 DC 6204, 6260 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
March 2004 that told him what was necessary for his claim to 
be granted.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the Supplemental 
Statement of the Case (SSOC), he was provided with specific 
information as to why his claim seeking an earlier effective 
date for the grant of a separate 10 percent rating for 
tinnitus was being denied, and of the evidence that was 
lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's March 2004 letter notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the March 2004 letter asked the veteran to identify any other 
evidence or information that he thinks will support his 
claim.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of the December 2004 SSOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the claimant.  
However, at its core, what the VCAA seeks to achieve is to 
give the appellant notice of the elements outlined above.  
Once that has been done irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error in 
that the veteran has had a full opportunity to present 
evidence or argument after receiving the VCAA notification 
letter in March 2004.  The most recent SSOC is dated in 
December 2004.  Although the notice was sent following the 
decisions on appeal, the delay in issuing the notice was not 
prejudicial to the veteran.  The delay did not affect the 
essential fairness of the adjudication, because the RO re-
adjudicated the claim, based on all the evidence of record, 
after the notice was sent.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d. 1328 
(Fed. Cir. 2006).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, private treatment records, 
VA treatment records, and provided the veteran with several 
VA examinations.  There is no indication that there is any 
other evidence that has not been obtained with respect to the 
claim for an earlier effective date.  Moreover, the question 
before the Board really does not involve any disputed facts; 
rather, it is primarily a legal question.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Earlier effective date

The veteran was initially granted service connection for 
status post right temporal bone fracture with loss of 
vestibular function.  He was assigned a 30 percent disability 
rating by analogy to labyrinthitis.  Under the rating 
criteria for labyrinthitis, a 30 percent rating was warranted 
for severe chronic labyrinthitis with tinnitus, dizziness and 
occasional staggering.  38 C.F.R. § 4.87a, DC 6204 (1998).

During the pendency of the veteran's appeal, VA's Rating 
Schedule was amended with regard to diseases of the ear, 
including peripheral vestibular disorders and tinnitus.  See, 
64 Fed. Reg. 25,210 (May 11, 1999).  The schedular criteria 
by which diseases of the ear, including peripheral vestibular 
disorders and tinnitus can be rated have changed, effective 
June 10, 1999, during the pendency of the veteran's appeal.  
See, 64 FR 25,210 (May 11, 1999).  In keeping with VA 
practice and appropriate precedent, the rating agency should 
apply the version of the regulation that is most favorable to 
the veteran, since the regulations changed during the 
pendency of his appeal.  See, VAOPGCPREC 7-03 (2003).  It is 
noted that the effective date of any rating assigned under 
the revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  38 C.F.R. § 3.114 (2005); 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  

Prior to June 10, 1999, DC 6204 indicated that a 30 percent 
evaluation as assigned where the disability was severe with 
tinnitus, dizziness, and occasional staggering.  A 10 percent 
rating was assigned where the disability was moderate with 
tinnitus and occasional dizziness.  38 C.F.R. § 4.87a, DC 
6204 (1998).  Effective June 10, 1999, DC 6204 now specifies 
that a 30 percent rating is assigned for dizziness and 
occasional staggering; and a 10 percent rating is assigned 
for occasional dizziness.  38 C.F.R. § 4.87, DC 6204 (2005).

Prior to June 10, 1999, the Rating Schedule provided that 
persistent tinnitus as a residual of head injury, concussion, 
or acoustic trauma warranted a 10 percent evaluation.  
38 C.F.R. § 4.87a, DC 6260 (1998).  The Rating Schedule now 
provided that recurrent tinnitus warrants a 10 percent 
evaluation.  A separate evaluation for tinnitus may be 
combined with an evaluation under Diagnostic Codes 6100, 
6200, 6204, or other Diagnostic Codes except when tinnitus 
supports and evaluation under one of those diagnostic codes.  
38 C.F.R. § 4.87, DC 6260 (2005).

The veteran has consistently reported that he experiences 
recurrent tinnitus.  Accordingly, the RO considered whether a 
separate disability rating was warranted for the veteran's 
tinnitus.  However, prior to June 10, 1999, tinnitus was 
already listed among the criteria for a 30 percent disability 
rating under DC 6204.  Thus, for the period prior to June 10, 
1999, the veteran's tinnitus was already contemplated in the 
30 percent disability rating indicated above.  To assign a 
separate disability rating under these codes would clearly 
constitute pyramiding, by compensating the veteran twice for 
identical manifestations.  See, 38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259 (1994).

However, effective June 10, 1999, tinnitus is no longer 
included among the criteria for a 30 percent disability 
rating under DC 6204.  38 C.F.R. § 4.87, DC 6204 (2005).  
Furthermore, a separate disability rating of 10 percent is 
now warranted for recurrent tinnitus regardless of its cause.  
38 C.F.R. § 4.87, DC 6260 (2005).  Therefore, the Board finds 
that effective June 10, 1999, a separate disability rating of 
10 percent is warranted for the veteran's tinnitus under DC 
5260.

As noted above, when a veteran files a claim before a 
regulatory change occurs, he is entitled to application of 
the version most favorable to him.  See, VAOPGCPREC 7-03 
(2003).  However, it is noted that the effective date of any 
rating assigned under the revised schedular criteria may not 
be earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  38 C.F.R. 
§ 3.114 (2005); VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 
(2000).  Here, the effective date of the regulation change is 
June 10, 1999 and that is the earliest date on which the 
veteran is entitled to a separate 10 percent evaluation for 
tinnitus.  Therefore, the veteran's claim for an effective 
date earlier than June 10, 1999 must be denied.


ORDER

Entitlement to an effective date earlier than June 10, 1999 
for the grant of a separate 10 percent evaluation for 
tinnitus is denied.


____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


